DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0139734, relying on the provisional application 62/422,284) in view of Shim et al. (US 2020/0304252).
Regarding Claim 1, Babaei teaches a method for a network node (page 26, line 8, eNB), comprising:
receiving a resource request from a UE (User Equipment) ([0152] a UE may provide UE assistance information to an eNB. Reporting of UE assistance information may be configured by eNB transmitting one or more RRC messages. The UE assistance information may include parameters related to the SPS configuration; [0175] UE assistance may be needed to trigger and/or employ SPS; [0177] When a UE needs to transmit a type of message employing SPS, the UE may report UE SPS assistance information about one or more SPS traffic types to the base station. UE SPS assistance information may indicate at least one of the following SPS assistance parameters for an 
wherein the resource request indicates the first logical channel ([0177] The SPS assistance parameters may indicate at least one of the following: message type, logical channel; [0240] other assistance information such as one or more SPS index of the one or more SPS configuration (e.g., if SPS is configured by the eNB), one or more LCIDs to which the content of the UE assistance information is/are associated, one or more 
allocating resources for the UE with both the first SPS resource for the first logical channel and the second SPS resource for the second logical channel based on the resource request ([0177] a base station may provide one or more SPS configurations for the UE via RRC signaling … The base station may provide an SPS DCI grant for an SPS configuration and SPS radio resources based on the assistance information transmitted by the UE; [0182] multiple SPSs may be activated in parallel. For example, a new SPS may be triggered while a previous SPS is on-going; [0190] a wireless device may receive at least one message comprising: a semi-persistent scheduling (SPS) cell radio network temporary identifier (RNTI); a first SPS configuration parameter(s); a second SPS configuration parameter(s); a first SPS configuration index value associated with the first SPS configuration parameters; and a second SPS configuration index value associated with the second SPS configuration parameters).
However, Babaei does not teach wherein the first logical channel is used to transmit a packet and the second logical channel is used to transmit a duplicate of the packet, and the resource request indicate the first logical channel without indicating the second logical channel.
In an analogous art, Shim teaches wherein the first logical channel is used to transmit a packet and the second logical channel is used to transmit a duplicate of the packet ([0143] a separate logical path (e.g., data radio bearer) for transmitting the same data (duplicated data) may be configured. A UE may duplicate and transmit and receive the same data through the configured logical path with a base station; [0157] The 
the resource request indicate the first logical channel without indicating the second logical channel (]0246] the UE may transmit an identifier or index information, indicating that the same uplink data is duplicated and transmitted through the multiple different CCs, through the resource allocation request message; [0265] The base station that has received the resource allocation request message through the control channel may recognize whether the same uplink data is transmitted in multiple different CCs based on the identifier or index information included in the resource allocation request message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shim’s method with Babaei’s method so that reliability of data transmission and reception can be improved by duplicating and transmitting the same data through the configured logical path (Shim [0168]).



Regarding Claim 4, the combination of Babaei and Shim, specifically Babaei teaches scheduling the UE with the first SPS resource via a first communication link and the second SPS resource via a second communication link ([0186] SPS-ConfigUL1 may be assigned SPS RNTI and SPS-ConfigIndex1, and SPS-ConfigUL2 may be assigned SPS RNTI and SPS-ConfigIndex2. A base station may transmit one or more RRC messages comprising configuration parameters of one or more cells (e.g. PCell and/or SCell(s)). The configuration parameters may comprise configuration parameters for one or more SPSs. The configuration parameters may comprise the SPS RNTI, SPS-ConfigIndex1 and SPS-ConfigIndex2).

Regarding Claim 5, the combination of Babaei and Shim, specifically Babaei teaches transmitting to the UE a first downlink control information indicating the first 

Regarding Claim 6, the combination of Babaei and Shim, specifically Babaei teaches configuring the UE with a first SPS configuration and a second SPS configuration, wherein the first SPS configuration is associated with a first SPS configuration index and the second SPS configuration is associated with a second SPS configuration index ([0184] when one or more SPS-ConfigUL and/or SPS-ConfigSL are configured on a cell or when one or more SPS grant configurations are configured within an SPS-ConfigUL and/or SPS-ConfigSL, RRC configuration parameters may comprise an SPS configuration index. One or more uplink SPS configuration parameters may be assigned to (associated with) the same SPS RNTI. Different SPS configurations (e.g. having different SPS periodicity) may be assigned to the same SPS RNTI, and may be identified by different SPS configuration indexes).

Regarding Claim 7, the combination of Babaei and Shim, specifically Babaei teaches the first SPS configuration index is the same as the second SPS configuration index ([0167] some of the SPS configuration parameters may be the same across multiple SPS and some other SPS configuration parameters may be different across SPS configurations. The eNB may dynamically trigger/release the different SPS-configurations employing (E)PDCCH DCIs).

Regarding Claim 8, the combination of Babaei and Shim, specifically Babaei teaches the resource request indicating the first logical channel means that the resource request includes a SPS interval, a timing offset, a related message size, and/or an identity of the first logical channel ([0240] the UE may trigger the assistance due to change in expected packet periodicity (e.g., to indicate a preferred SPS interval) and/or offset (e.g., with respect to subframe0 of SFN0) in packet generation and/or packet size of one or more active and/or configured SPS configurations. ... In an example, the preferred SPS interval in the UE assistance information may be the interval between the last two generated packets. In an example, the preferred SPS interval in the UE assistance information may be average inter-packet generation time for a period of time (e.g., the last T seconds and/or S subframes). In an example, the period of time may be configured for the UE. In an example, the period of time may be RRC configured for the UE. In an example, the UE may estimate the periodicity and timing offset based on UE implementation. In an example, other assistance information such as one or more SPS index of the one or more SPS configuration (e.g., if SPS is configured by the eNB), one 

Regarding Claim 9, the combination of Babaei and Shim, specifically Babaei teaches the resource request is a UEAssistanceInformation ([0168] Reporting of UE assistance information may be configured by eNB transmitting one or more RRC messages. The UE assistance information may include parameters related to the SPS configuration).

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 21, Babaei does not teach receiving the packet from the UE based on the first SPS resource and receiving the duplicate of the packet from the UE based on the second SPS resource.
In an analogous art, Shim teaches receiving the packet from the UE based on the first SPS resource and receiving the duplicate of the packet from the UE based on the second SPS resource ([0143] a separate logical path (e.g., data radio bearer) for transmitting the same data (duplicated data) may be configured. A UE may duplicate and transmit and receive the same data through the configured logical path with a base station; [0157] The control information may include a list (e.g., drb-ToAddModeList) including the ID of the specific logical path and/or an indicator or index information indicating that the specific logical path is a logical path for duplicating and transmitting the same data; [0184] if the uplink data of the specific logical path is scheduled/priority-handled in the UE, the same uplink data may be duplicated and transmitted to the base station through multiple CCs; [0241] if the same uplink data is duplicated and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shim’s method with Babaei’s method so that reliability of data transmission and reception can be improved by duplicating and transmitting the same data through the configured logical path (Shim [0168]).

Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dinan et al. (US 2018/0049229) teaches method for semi-persistent scheduling in a wireless device and network.
Park et al. (US 2018/0124648) teaches method for SPS configuration during handover.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413